19 So.3d 444 (2009)
CITIZENS PROPERTY INSURANCE CORPORATION, Appellant,
v.
JARRETTE BAY INVESTMENTS CORPORATION, Appellee.
No. 3D09-474.
District Court of Appeal of Florida, Third District.
October 14, 2009.
Hinshaw & Culbertson, LLP and Maureen G. Pearcy and Paul R. Wallace, Miami, for appellant.
Ginsberg & Schwartz and Arnold R. Ginsberg, Miami; Mintz Truppman and Mark J. Mintz, Miami, for appellee.
Before SHEPHERD, CORTIÑAS, and ROTHENBERG, JJ.

ON CONFESSION OF ERROR
PER CURIAM.
Based on the appellee's proper confession of error, and our own independent review of the record, we reverse the order appealed with directions to the trial court to allow an evidentiary hearing pursuant to, and consistent with, Johnson v. Nationwide Mutual Insurance Co., 828 So.2d 1021 (Fla.2002).
Reversed and remanded with instructions.